

AMENDMENT NO. 3
TO
BURLINGTON RESOURCES INC.
2001 PERFORMANCE SHARE UNIT PLAN
 
 
The Burlington Resources Inc. 2001 Performance Share Unit Plan (the “Plan”) is
hereby amended as follows:
 
1.    Section 2.1(d) of the Plan is amended, effective as of the “Effective
Time” as defined in that certain Agreement and Plan of Merger dated as of
December 12, 2005 by and among Burlington Resources Inc., ConocoPhillips and
Cello Acquisition Corp. (the “Effective Time”), to read as follows:
 
“(d)  Common Stock means the common stock of the Company, par value $.01 per
share, or such other classes of shares or other securities as may be applicable
pursuant to the provisions of Section 5.2 (except as otherwise provided in
Section 7.8).”
 
2.    Section 7.2 of the Plan is amended, effective as of January 1, 2005, to
add the following at the end thereof:
 
“Anything in this Plan to the contrary notwithstanding, any deferrals with
respect to Units vesting after December 31, 2004 shall be made pursuant to an
election under the Burlington Resources Inc. 2005 Deferred Compensation Plan,
and such deferrals shall be governed by the provisions of the Burlington
Resources Inc. 2005 Deferred Compensation Plan rather than Sections 7.3 through
7.6 of this Plan or any other provisions of this Plan relating to deferrals;
provided, however, that Section 7.7 shall nevertheless apply to deferrals with
respect to Units vesting after December 3l, 2004 subject to the following
modifications: (i) the term “Change in Control” shall mean a “change in the
ownership or effective control” of the Company or “in the ownership of a
substantial portion of the assets” of the Company within the meaning of Section
409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as amended, and (ii) the
election described in Section 7.7 to defer distribution until retirement, death,
Permanent Disability, resignation or termination of employment will not be
available.”
 
3.    Section 7.3 of the Plan is amended, effective as of the Effective Time, to
read as follows:
 
“7.3  Memorandum Account. The Company shall establish a ledger account (the
“Memorandum Account”) for each Participant who has elected to defer a payment
pursuant to Section 7.2. Except as provided in Section 7.4, interest shall
accrue on the deferred payment to the date of distribution, and shall be
credited to the Memorandum Account as of such Valuation Dates as shall be
established by the Management Committee (the deferred payment plus credited
interest under the Memorandum Account being the “Interest Account”). The
Management Committee shall determine, in its sole discretion, the rate of
interest to be credited periodically to the Interest Accounts; provided,
however, that in no event may the interest rate be less than the Moody’s
Long-Term Corporate Bond

 
 
 

--------------------------------------------------------------------------------

 

Yield Average (as it may be adjusted from time to time); and, provided, further,
that the Plan may not be amended to reduce or eliminate this minimum rate of
interest.”
 
4.    Section 7.4 of the Plan is amended, effective as of the Effective Time, to
read as follows:
 
“7.4  Investment of Accounts. In lieu of investing in the Interest Account, a
Participant may elect that all or a specified percentage of his or her deferred
payment be credited to the Company Stock Account (as defined below), the S&P
Account (as defined below), or in any combination of the Interest Account,
Company Stock Account and/or S&P Account as elected by the Participant. The
Management Committee (or the Plan Administrator, as the case may be) shall
establish a separate subaccount(s) for such Participant under his or her
Memorandum Account, which shall be credited (i) with respect to the Company
Stock Account, with whole and fractional phantom shares of Common Stock
(“Phantom Stock”) as of the applicable date, and with phantom dividends with
respect to the credited Phantom Stock, which shall be credited as being
reinvested in additional shares of Phantom Stock (such credited shares of
Phantom Stock being the “Company Stock Account”) and (ii) with respect to the
S&P Account, with whole and fractional phantom units in a Standard & Poor’s 500
Composite Stock Price Index fund (or by reference to a mutual fund selected by
the Management Committee that tracks such index as of the applicable date) and
with any phantom distributions of such credited S&P units, which shall be
credited as being reinvested in additional phantom S&P units (such credited
phantom S&P units being the “S&P Account”). All credits to the Company Stock
Account resulting from an initial investment of deferred amounts shall be based
on a value equal to 75 percent of the Fair Market Value per share of the Common
Stock on the applicable Valuation Date. All credits to the Company Stock Account
resulting from a reinvestment of amounts previously invested in the Interest
Account or the S&P Account or resulting from a reinvestment of phantom dividends
shall be made based on a value equal to 100% of the Fair Market Value per share
of the Common Stock on the applicable Valuation Date.
 
Each Participant who has a Memorandum Account under the Plan may elect that all
or a specified percentage of his or her Memorandum Account balance as of any
date be reinvested in the Interest Account, Company Stock Account and/or S&P
Account in such proportions as elected by the Participant. This election shall
be in such form as the Plan Administrator shall establish and shall comply with
all requirements of Section 16(b), to the extent applicable. In no event may any
reinvestment be made of any portion of a Participant’s Company Stock Account
representing Phantom Stock purchased at a discount to Fair Market Value as
described above prior to the earlier of (i) the expiration of a period of three
years following the date on which the Phantom Stock purchased at a discount was
credited to the Participant’s Company Stock Account or (ii) the date of the
Participant’s retirement, death, Permanent Disability, resignation or
termination of employment.”
 
5.    Section 7.5 of the Plan is amended, effective as of the Effective Time, to
read as follows:
 

 
 
-2-

--------------------------------------------------------------------------------

 

“7.5  Payment of Accounts. Upon retirement, death, Permanent Disability,
resignation or termination of employment of a Participant who has elected to
defer the payment in respect of any Units or other specified time that is
elected by the Participant and acceptable to the Management Committee or the
Plan Administrator, as the case may be, the employer shall pay to such
Participant (or to his or her Beneficiary in case of the Participant’s death) in
cash the balance credited to his or her affected Account(s) as follows:
 

 
(a)
a lump sum payment; or
 

 
(b)
in 5 consecutive substantially equal annual installments; or
 

 
(c)
in 10 consecutive substantially equal annual installments;
 

whichever form of payment has been elected by the Participant. If distributions
are to be made in substantially equal installments, the amount of each
installment payment shall be determined by dividing (i) the amount credited to
the portion of the Participant’s Account to be paid in that form determined as
of the valuation date before the applicable installment payment by (ii) the
number of installment payments (including the applicable installment) remaining
to be paid. On and after the Participant’s retirement, death, Permanent
Disability, resignation or termination of employment and until the full
distribution of his or her Account(s), the Participant may invest all or a
specified portion of his or her Account(s) as of any date in the Interest
Account, Company Stock Account and/or S&P Account in such proportions as elected
by the Participant. Payment of Accounts shall commence or be made in the month
following the month in which the Participant’s retirement, death, Permanent
Disability, resignation or termination of employment occurs or any other
specified time that is elected by the Participant and acceptable to the
Management Committee or the Plan Administrator, as the case may be. In the case
of distribution to a Participant in installments, payment will be made on a pro
rata basis from each of the Participant’s Accounts.”
 
6.    Section 7 of the Plan is amended, effective as of the Effective Time, by
adding the following new Section 7.8:
 
“7.8  Conversion of Company Stock Account. At the “Effective Time” as defined in
that certain Agreement and Plan of Merger dated as of December 12, 2005 by and
among the Company, ConocoPhillips and Cello Acquisition Corp., the Phantom Stock
held in the Company Stock Account shall be converted in accordance with said
Agreement and Plan of Merger into phantom shares of common stock of
ConocoPhillips, and thereafter the term “Common Stock” for purposes of this Plan
shall mean common stock of ConocoPhillips.”
 
7.    Section 8.10 of the Plan is amended, effective as of January 1, 2005, to
read as follows:
 
“8.10  Termination and Amendment. Subject to Section 8.13 and the limitation set
forth in the third sentence of Section 7.3, the Board or the Compensation
Committee may from time to time amend, suspend or terminate the Plan, in whole
or in part; provided, however, that no such action shall be allowed to impair
the right of a Participant to

 
 
-3-

--------------------------------------------------------------------------------

 

receive payment with respect to Units that have vested as of such date without
the consent of such Participant. Subject to Section 8.13 and the limitation set
forth in the third sentence of Section 7.3, the Management Committee may amend
the Plan, without Board or Compensation Committee approval, to ensure that the
Company may obtain any regulatory approval or to accomplish any other reasonable
purpose, provided that the amendments do not materially increase the cost of the
Plan to the Company and its Subsidiaries, and do not substantially alter the
level of benefits under the Plan or expand the classification of employees
eligible to participate in the Plan. If the Plan is suspended or terminated, the
Board may reinstate any or all of its provisions.”
 
8.    Section 8 of the Plan is amended, effective as of January 1, 2005, by
adding the following new Section 8.13:
 
“8.13  Compliance with Code Section 409A. With respect to any deferrals under
this Plan in respect of Units vesting after December 31, 2004, it is intended
that this Plan comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and any regulations, guidance and transitional rules issued
thereunder, and the Plan shall be interpreted and operated consistently with
that intent. If the Compensation Committee shall determine, following the
issuance of final regulations, that any provisions of this Plan as applicable to
the portion of this Plan attributable to deferrals in respect of Units vesting
after December 31, 2004, do not comply with the requirements of Section 409A of
the Code, the Compensation Committee shall amend the Plan to the extent (and
only to the extent) necessary (including retroactively) in order to preserve
compliance with said Section 409A; provided, however, that any such amendment
affecting amounts previously deferred under the Plan shall be made in a manner
that preserves the economic value of such deferred amounts to the Participant.
 
It is intended that any amounts deferred under this Plan in respect of Units
vesting prior to January 1, 2005 qualify under the grandfather provisions of
Section 409A of the Code and the regulations and guidance thereunder so that
such deferrals (as adjusted for earnings and losses thereon) are not subject to
said Section 409A. No amendments shall be made to this Plan that would cause the
loss of such grandfather protection.”
 
-4-

--------------------------------------------------------------------------------

 



